UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-32750 SPARK NETWORKS, INC. (Exact name of registrant as specified in its charter) Delaware 20-8901733 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11150 Santa Monica Boulevard, Suite 600
